The claimant, a waitress, on December 3, 1932, was suffering from varicose veins in the lower legs. She struck her leg against a barrel and thereby caused abrasions, followed by open ulcers, and disability. In February, 1933, the injuries appeared to have been healed, and the claimant was paid about four weeks’ compensation and a lump sum of $150, up to February 18, 1933. Later there was a recurrence of the malady for which award was made. There is sufficient evidence to justify the Board in concluding that the injuries for which the present award was made were caused by the injury of December 3, 1932, and that the lump sum was paid in compliance with the earlier award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.